DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/22/2021 and 05/12/2021 are in compliance and has been considered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Bob Crook et al. (US 20100043997 A1) in view of Tobias Byfeldt (USP 7384515 B2). 

Regarding claim 1, Crook discloses: A seamed press felt (Fig. 1, an endless press felt.) comprising: a base fabric having a CD width and a MD length with two opposing MD ends that are joined to form a continuous belt (Fig. 1, para [0007] and [0040], particularly, para [0007] discloses “The base structure of the press felt of the present invention, viewed in longitudinal direction, has seam loops on one end, as well as seam loops located at a distance from these, at the other end. The seam loops on spaces the one end and the seam loops on the other end can be brought together for the purpose of producing the endless press felt and can be intermeshed with each other, so that a pass through opening is created through which a pintle can be guided.”); MD oriented yarns form uniform loops at the two opposing MD ends that are interdigitated to define a pintle channel extending the CD width (Fig. 1, para [0007] and [0040]); CD oriented yarns connected to the MD oriented yarns (Fig. 1, MD yarns 18 and CD yarns 19 are connected to one another.  Para [0007] discloses “The seam loops on spaces the one end and the seam loops on the other end can be brought together for the purpose of producing the endless press felt and can be intermeshed with each other, so that a pass through opening is created through which a pintle can be guided.”); loop open spaces located within the loops on each of the two opposing MD ends in a seam region, the loop open spaces being defined between a last one of the CD yarns at each of the two opposing MD ends and the pintle channel (Fig. 1, para [0021] and para [0041], particularly, para [0021] discloses “The longitudinal threads forming the seam loops may be monofilament threads, thereby clearly simplifying the insertion of the pintle wire through the pass through opening that is formed by the seam loops.” In Fig. 1 open spaces 22 and 23 (i.e., loop open spaces) are located with the opposite MD ends 3 and 4 surrounding the seam region opening 9.  Also, abstract.); at least one CD monofilament support yarn located in the loop open spaces on each of the two opposing MD ends (Para [0023] discloses “at least one additional filler thread, which extends parallel to the cross threads and which differs in structure and/or material from the cross threads, is located between the cross threads which are interwoven with the longitudinal threads and the pass through opening which is created by the seam loops.”  More discloses on para [0041].  Fig. 1 illustrates that at least one filler yarn to improve strength (support yarn) extending parallel to the CD yarns 19 and located at the open spaces 22 and 23 at the opposite MD ends 3 & 4.), and a pintle extending through the pintle channel to form a seam (Para [0021] discloses “The longitudinal threads forming the seam loops may be monofilament threads, thereby clearly simplifying the insertion of the pintle wire through the pass through opening that is formed by the seam loops.”  Also, Fig. 1 illustrates the pintle channel at the seam region opening 9 for a pintle wire to extend therethrough to form a seam. ).  
However, Crook does not expressly disclose:  the at least one CD monofilament support yarn having a diameter that is at least 1.6 times a diameter of the CD oriented yarns.
In the same field of art, the Byfeldt reference discloses a process for forming a multi-layer fabric including the steps of providing an endless fabric having at least two layers of MD yarns, raveling CD yarns in an area of the endless fabric to be cut, cutting at least one layer of MD yarns at a first predetermined location, and cutting at least one layer of MD yarns at a second predetermined location.  That being said, Byfeldt discloses:  the at least one CD monofilament support yarn having a diameter that is at least 1.6 times a diameter of the CD oriented yarns (Fig. 10, Col. 8, lines 30-40 discloses “During the installation of fabric 11 on a paper machine, seaming spirals 36, being of monofilament, may be readily interdigitated with one another and joined to one another by directing pintle 32 through the passage defined by the interdigitated spirals. Stuffer yarns 38 may be inserted within the seaming spirals 36 to ensure that the seam region has the same characteristics as the rest of the fabric 11. In addition connecting yarns 40 may be used in the seaming process. The connecting yarns 40 and stuffer yarns 38 may be yarns of the same types used as the CD yarns 16 of the fabric 11.”  Even though Byfeldt does not expressly discloses that the diameter of CD support yarns is at least 1.6 times the diameter of orientated yarns, but nevertheless, Fig. 10 clearly illustrates that that the connecting yarns 40 is bigger (almost twice that of CD yarns 16) and therefore, one of ordinary skill in the art could readily apply the teachings of Byfeldt to arrive at the specific diameter sizes recited by claimed invention.  Also, it is worth mentioning that Byfeldt expressly discloses on Col. 2, lines 54-57:  “Fabrics in modern papermaking machines may have a width of from 5 to over 33 feet, a length of from 40 to over 400 feet and weigh from approximately 100 to over 3,000 pounds.” in which the strength of the seam area of the fabric depends on the dimensions of the fabric and thus, it is obvious to an artisan using connecting yarns 40 and CD yarns 16 having various sizes of diameter with respect to one another so as to prevent the failure of the fabric in the seam area during an operation.).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the structure disclosed by Crook so as to have at least one CD monofilament support yarn having a diameter that is at least 1.6 times a diameter of CD oriented yarns as taught by Byfeldt for providing sufficient strength and durability on machine side surface of the forming fabric.  Similarly, one of ordinary skill in the art, upon reading Byfeldt’s disclosure, would also have been motivated to apply its teaching of improving the construction of a forming fabric so as to ensure effective dewatering of a web traveling on the forming fabric for the benefit of the claimed invention.    
Crook in view of Byfeldt discloses all of the limitations of its base claim 1.  Crook further discloses:  wherein a single one of the CD monofilament support yarns is used in the loop open spaces on each of the two opposing MD ends (Fig. 1 and para [0041] discloses at least one filler yam to improve strength (support yarn) extending parallel to the CD yarns 19 and located at the open spaces 22 and 23 at the opposite MD ends 3 and 4.). 
However, Crook does not expressly disclose: the diameter of the CD monofilament support yarns is at least 3 times the diameter of the CD oriented yarns.
But, Byfeldt discloses:  the diameter of the CD monofilament support yarns is at least 3 times the diameter of the CD oriented yarns (The same explanation noted in the base claim 1  applied herein as well and will not be repeated again to avoid redundancy.).    

Regarding claim 3, Crook in view of Byfeldt discloses all of the limitations of its base claim 2.  Ward further discloses:  wherein the diameter of the CD monofilament support yarns is no more than 7 times a diameter of the CD oriented yarns (The same explanation noted in the base claim 1 applied herein as well.).  

Regarding claim 4, Crook in view of Byfeldt discloses all of the limitations of its base claim 1.  Crook further discloses:  wherein no more than two of the CD monofilament support yarns are used in the loop open spaces on each of the two opposing MD ends (Fig. 1 illustrates that at least one filler yarn to improve strength (support yarn) extending parallel to the CD yarns 19 and located at the open spaces 22 and 23 at the opposite MD ends 3 & 4.).

Regarding claim 5, Crook in view of Byfeldt discloses all of the limitations of its base claim 1.  Crook further discloses:  wherein two of the CD monofilament support yarns are used in the loop open spaces on each of the two opposing MD 6624083.1AJP-2.224. lUSends (Fig. 1, at least one filler yarn, such as two filler yams, to improve strength (support yam) extending parallel to the CD yarns 19 and located at the open spaces 22 and 23 at the opposite MD ends 3, 4.), and 
However, Crook does not expressly disclose: the diameter of the CD monofilament support yarns is at least 1.6 times a diameter of the CD oriented yarns.
But, Byfeldt discloses:  the diameter of the CD monofilament support yarns is at least 1.6 times a diameter of the CD oriented yarns (The same explanation noted in the base claim 1 applied herein as well.).   

Regarding claim 6, Crook in view of Byfeldt discloses all of the limitations of its base claim 2.  Byfeldt further discloses: wherein the diameter of the CD monofilament support yarns is no more than 4 times a diameter of the CD oriented yarns (The same explanation noted in claim 2 applied herein as well.).

Regarding claim 7, Crook in view of Byfeldt discloses all of the limitations of its base claim 1.  Crook further discloses:  further comprising batt fibers needled to the base fabric (Fig. 1 illustrates a fibrous nonwoven structure 6 (batt fibers) is needled to the base structure.  Para [0015] discloses “In the latter instance the elastomeric polymer material forms several segments located successively across the width of the press felt. The base structure is, for example, needle bonded with the machine side fibrous nonwoven structure.”).

Regarding claim 12, Crook in view of Byfeldt discloses all of the limitations of its base claim 1.  Crook further discloses:  wherein the base fabric is woven (Fig. 1, para [0040] discloses “Press felt 1 has 

Regarding claim 13, Crook in view of Byfeldt discloses all of the limitations of its base claim 1.  Crook further discloses: wherein the base fabric is non-woven (Para [0042] discloses “Press felt 1 further comprises machine side fibrous nonwoven structure 6, which provides machine side 5 of press felt land which is located on base structure 2.”).

Regarding claim 14, Crook in view of Byfeldt discloses all of the limitations of its base claim 1.  Byfeldt further discloses:  wherein the at least one CD monofilament support yarn has a diameter of at least 0.5mm (The same explanation noted in the base claim 1 applied herein as well.). 

Regarding claim 15, Crook in view of Byfeldt discloses all of the limitations of its base claim 1.  Byfeldt further discloses:  wherein at least one CD monofilament support yarn has a diameter of at least 1.0mm (The same explanation noted in the base claim 1 applied herein as well.).  

Regarding claim 16, Crook in view of Ward discloses all of the limitations of its base claim 1.  Crook further discloses:  wherein the at least one CD monofilament support yarn is made of polyurethane (Claim 20 and para [0025-0026 & 0029].). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Bob Crook et al. (US 20100043997 A1) in view of Tobias Byfeldt (USP 7384515 B2) and further in view of Bjorn Rydin (US 20040109960 A1). 

Crook and Byfeldt discloses all of the limitations of its base claim 1.  Even though the combination of Crook and Byfeldt discloses air permeability of the press felt in the seam region (Crook on para [0005] & [0019]), nevertheless, the combination of Crook and Byfeldt does not expressly disclose:  wherein an air permeability of the press felt across the seam region is within 15% of an air permeability of the press felt outside of the seam region. 
In the same field of art, Rydin is directed to seaming multi-layer integrally woven fabrics for use on papermaking machines.  The press fabric formed of woven fabric having two MD yarns form one set of seam loops and the other two MD yarns form a second set of seam loops.  Each edge of the multi-layer weave has two sets of seam loops. These loops are preferably formed by a modified endless weave process having effective air permeability.   That being said, Rydin discloses:  wherein an air permeability of the press felt across the seam region is within 15% of an air permeability of the press felt outside of the seam region (Para [0039] discloses “Note, however, that it is important to keep the seam area at least near to the air permeability of the fabric body. ” and para [0069] discloses “…in the vicinities of the seams, have permeablilities to air and water substantially identical to the remainder of the fabric body thereof.” Even though Rydin does not expressly disclose within 15%, but implicitly suggests that air permeability across the seam area and outside of it should be low, for example, within 15 %.).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the press felt disclosed by the combination of Crook and Byfeldt so that air permeability of the press felt across the seam region is nearly the same (e.g., around 15%) as the air permeability of the press felt outside of the seam region as taught by Rydin so as to construct uniform resilient structures.  Similarly, one of ordinary skill in the art, upon reading Rydin’s disclosure, would also have been motivated to apply its teaching of improving the construction of a press felt so as to ensure unwanted operational problems such as seam marking is avoided in the paper sheet produced for the benefit of the claimed invention.        
Crook and Byfeldt discloses all of the limitations of its base claim 1.   Even though the combination of Crook and Byfeldt discloses air permeability of the press felt in the seam region (Crook on para [0005] & [0019]), nevertheless, the combination of Crook and Byfeldt does not expressly disclose:  wherein an air permeability of the press felt across the seam region is within 10% of an air permeability of the press felt outside of the seam region.
In the same field of art, Rydin discloses:  wherein an air permeability of the press felt across the seam region is within 10% of an air permeability of the press felt outside of the seam region (The same explanation noted in claim 8 applied herein as well.).   

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Bob Crook et al. (US 20100043997 A1) in view of Tobias Byfeldt (USP 7384515 B2) and further in view of Donald Dawes (USP 4,448,079 A).  

Regarding claim 10, the combination of Crook and Byfeldt discloses all of the limitations of its base claim 1.  Even though the combination of Crook and Byfeldt discloses the at least one CD monofilament support yarn (Crook on Fig. 1 illustrates that at least one filler yarn to improve strength (support yarn) extending parallel to the CD yarns 19 and located at the open spaces 22 and 23 at the opposite MD ends 3 & 4.), nevertheless, the combination of Crook and Byfeldt does not expressly disclose: wherein the at least one CD monofilament support yarn fills at least 25% of a total area of the loops.
In the same field of art, Dawes is directed to a press felt or fabric made from cross-machine direction spiral coils that are intermeshed and joined together by cross machine direction hinge yarns to create the machine direction of a dryer fabric of desired length.  The yarns used to weave the most up-to-date dryer fabrics are generally made from synthetic monofilaments or synthetic multifilaments, from Dawes discloses:  wherein the at least one CD monofilament support yarn fills at least 25% of a total area of the loops (Abstract; column 3, lines 12-16; column 4, lines 49-56; column 5, lines 29-33.  A plurality of openings (loops) between a plurality of coils are filled with a monofilament hinge yarn to fill each opening completely (i.e., 100 %).  Obviously, the teaching in Dawes would lead an average artisan to other various percentages such as 25% of the total area of the loops and thus this limitation is implicitly suggested by the cited reference.).  
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the press felt disclosed by the combination of Crook and Byfeldt so that at least one monofilament yarn fills at least 25% of a total area of the loops as taught by Dawes so as to providing an increase in drying efficiency resulting in higher productivity of the paper machine and reducing energy costs.  Similarly, one of ordinary skill in the art, upon reading Byfeldt’s disclosure, would also have been motivated to apply its teaching of a fabric construction having low permeability, good stability and good resistance to a dirt for the benefit of the claimed invention.    

Regarding claim 11, the combination of Crook and Byfeldt discloses all of the limitations of its base claim 1.  Even though the combination of Crook and Byfeldt discloses the at least one CD monofilament support yarn (Crook on Fig. 1 illustrates that at least one filler yarn to improve strength (support yarn) extending parallel to the CD yarns 19 and located at the open spaces 22 and 23 at the opposite MD ends 3 & 4.), nevertheless, the combination of Crook and Byfeldt does not expressly disclose: the CD support yarn fills at least 39% of a total area of the loops.  
In the same field of art, Dawes discloses:  wherein the at least one CD monofilament support yarn fills at least 39% of a total area of the loops (The same explanation noted in claim 10 applied herein as well.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW M ESLAMI/Examiner, Art Unit 1748     

/Eric Hug/Primary Examiner, Art Unit 1748